Vanguard Balanced Index Fund Vanguard Developed Markets Index Fund Vanguard FTSE All-World ex-US Index Fund Vanguard FTSE All-World ex-US Small-Cap Index Fund Vanguard FTSE Social Index Fund Vanguard International Stock Index Funds Vanguard Market Neutral Fund Vanguard Mega Cap 300 Index Funds Vanguard REIT Index Fund Vanguard Russell 1000 Stock Index Funds Vanguard Russell 2000 Stock Index Funds Vanguard Russell 3000 Index Fund Vanguard S&P 500 Value and Growth Index Funds Vanguard S&P Mid-Cap 400 Index Funds Vanguard S&P Small-Cap 600 Index Funds Vanguard Sector Bond Index Funds Vanguard Tax-Managed Funds ® Vanguard Total World Stock Index Fund Vanguard U.S. Stock Index Large-Capitalization Funds Vanguard U.S. Stock Index Mid-Capitalization Funds Vanguard U.S. Stock Index Small-Capitalization Funds Supplement to the Prospectuses for Institutional Shares Prospectus Text Changes The text under the heading Account Minimums for Institutional Shares in the Purchasing Shares section is replaced with the following: (over, please) To open and maintain an account. $5 million. Certain Vanguard institutional clients may meet the minimum investment amount by aggregating up to three separate accounts within the same Fund. This aggregation policy does not apply to clients receiving special administrative services from Vanguard or to omnibus accounts maintained by financial intermediaries. Institutional clients whose accounts are recordkept by Vanguard generally may hold Institutional Shares if the client has $10 million or more in the Fund. Vanguard may charge certain additional recordkeeping fees. Please contact your Vanguard representative to determine whether additional recordkeeping fees apply to your accounts. Add to an existing account. $100 by check, exchange, wire, or electronic bank transfer (other than Automatic Investment Plan, which has no established minimum). © 2010 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS MINS 102010
